El Juez Asociado Su. Wole,
emitió la opinión del tribunal.
La nota del registrador contra la cual se ha interpuesto este recurso es la siguiente:
“Denegada la inscripción de este documento por aparecer del registro que la finca enajenada responde además del crédito que se eje-cuta de otros dos créditos hipotecarios constituidos todos en el mismo acto, a favor de distintas personas con iguales vencimientos que el que se ejecuta; no aparecer la intervención de los otros acreedores en esa ejecución, ni la distribución en prorrateo del precio del remate con-forme al artículo 1515 de la Ley de Enjuiciamiento Civil, ni inser-tarse tampoco en la escritura la sentencia de la corte de distrito que ordenó la ejecución, tomándose anotación preventiva de la dene-gación de acuerdo con la ley de 1 de marzo 1902.”
Alega el recurrente que los demás acreedores garantiza-dos por la misma hipoteca en nada se perjudicarían con la inscripción que se pretendió hacer puesto que la hipoteca no sería, cancelada. Sostiene además que la nulidad de cual-quier procedimiento debe aparecer del documento mismo. El registrador, én cambio, llama la atención de este tribunal hacia el hecho de aparecer de los libros del registro que el recurrente es uno de los varios acreedores cuya obligación vencía en la misma fecha garantizados todos por la misma hipoteca sin que se hubiera dado aviso a los otros acreedores hipotecarios de haberse iniciado el procedimiento por el recu-rrente y sin que.se tratara de prorratear el precio obtenido en el remate. En vista de estas consideraciones y como la inscripción no podía ser válida para los demás acreedores y no podía el comprador obtener un buen título, creemos que de acuerdo con la decisión de este tribunal en el caso de American Trading Co. v. Monserrat, 19 D. P. R., 979, y con la ley No. 31, de 1912, el registrador estaba en el deber de denegar la inscripción.
El'Otro -fundamento de la negativa tal vez ■esLalgd-más *341dudoso. Expresa el registrador en sn informe qne la sen-tencia dictada en el caso fné en rebeldía, pero esta manifes-tación del registrador no aparece acreditada en los autos, sin embargo, no nos consta por los antos la naturaleza del nleito seguido ni cómo adquirió jurisdicción la corte sobre los llamados “ sucesores o causababientes ” de José Collazo Vázquez que era el deudor primitivo en la obligación. Como la validez del título del comprador depende de qne se liaya seguido' el debido procedimiento de ley, opinamos que en la escritura cuya inscripción ba sido denegada, debió probarse al menos que la corte adquirió jurisdicción sobre la persona . de los demandados e insertarse en -todo caso la resolución final dictada qne dió motivo a la venta becba por el marshal. Debe confirmarse la nota recurrida.

Confirmada la nota recurrida.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro, Aldrey y Hutchison.